SCHOTT, Judge.
This appeal is from the granting of a motion for summary judgment dismissing plaintiff’s case against Guy Lowe, Jr. and his insurer, Affiliated F & M Insurance Company. Other defendants are not involved in this appeal. The issue is whether the owner of a shopping center is liable to plaintiff under LSA-C.C. Art. 2322 for an injury sustained by plaintiff while he was using an allegedly defective electric saw owned by his employer and brought on the premises in connection with construction work being performed by plaintiff and his employer.
Art. 2322 makes the owner strictly liable for damage resulting from defects in the building, including appurtenances to the building. Olsen v. Shell Oil Co., 365 So.2d 1285 (La.1978), Cothern v. LaRocca, 255 La. 673, 232 So.2d 473 (1970), Boudoin v. Sehwegmann Bros. Giant Supermarket, 371 So.2d 370 (La.App. 4th Cir. 1979), Fontenot v. Sarver, 183 So.2d 75 (La.App. 3rd Cir. 1966).
Since the saw was not an appurtenance to appellee’s building these cases and the article are not applicable and the judgment appealed from is affirmed.
AFFIRMED.